

116 HRES 535 IH: Recognizing August 6, National Night Out, the national coming together of Americans all over the Nation to unite and promote public safety.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 535IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mrs. Torres of California (for herself and Mr. Rutherford) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing August 6, National Night Out, the national coming together of Americans all over the
			 Nation to unite and promote public safety.
	
 Whereas on the first Tuesday of August, our Nation will observe National Night Out, a day to cultivate a better relationship between residents of a community and their local law enforcement, and to promote public safety;
 Whereas the participation in National Night Out by over 38,000,000 neighbors in over 16,000 communities across the United States for over 36 years is unparalleled;
 Whereas the relationship between local law enforcement and the residents which they are sworn to protect and serve has improved immensely;
 Whereas general awareness of public safety has improved, because of the continued efforts of communities to meet their law enforcement officers and participate in National Night Out activities;
 Whereas prominent figures, such as former Senator Kay Bailey Hutchinson and former Vice President Joe Biden, have recognized the impact that National Night Out has made across the Nation, bringing all Americans closer together to achieve a common goal of community cohesiveness and public safety; and
 Whereas National Night Out not only includes Americans on the mainland, but includes those in United States territories and military bases to ensure all are included in the effort of community building and public safety awareness: Now, therefore, be it
	
 That the House of Representatives— (1)encourages law enforcement departments to use National Night Out to improve relationships with the communities they serve;
 (2)encourages public safety departments to inform communities— (A)how to most effectively contact their 911 responders and emergency service providers; and
 (B)how they carry out their duties; and (3)recognizes the impact that has been made for the past 36 years in communities all over the United States of America by National Night Out in creating a more united country by fostering relationships between residents, neighbors, and local law enforcement, and promoting public safety awareness.
			